I dissent. The precise point was decided in Casey v. Empey,34 Idaho 244, 200 P. 122. In that case, the court said:
"Where the maker of a promissory note pleads want of consideration, plaintiff (payee) may recover in the absence of evidence in support of the plea. But if defendant give *Page 665 
evidence tending to show want of consideration, the burden is on the plaintiff to show by a fair preponderance of evidence upon the whole case that there was consideration. (Brannan's Negotiable Instruments Law, 3d ed., sec. 24, p. 95, and cases there cited.)"
To the same effect, see Shellenberger v. Nourse, 20 Idaho 323,335, 118 P. 508; Bringman v. Von Glahn, 71 A.D. 537,75 N.Y. Supp. 845; Hardinge v. United States Zinc Co., 171 A.D. 742,157 N.Y. Supp. 852; Holbert v. Weber, 36 N.D. 106,161 N.W. 560; First Nat. Bank v. Paff, 240 Pa. St. 513, 87 A. 841; Perley v. Perley, 144 Mass. 104, 10 N.E. 726;Ginn v. Dolan, 81 Ohio St. 121, 135 Am. St. 761, and note, 18 Ann. Cas. 204, 90 N.E. 141.
                        (July 25, 1929.)                   ON PETITION FOR REHEARING.